       Case: 1:18-cv-00122-SA-RP Doc #: 44 Filed: 08/03/20 1 of 2 PageID #: 345




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               ABERDEEN DIVISION


MONTY BROWN                                                                        PLAINTIFF

V.                                                                CAUSE NO.: 1:18cv122-SA-RP

YELLOW JACKET MANAGEMENT, INC.,
GAS ISLAND CORPORATION, and X, Y, Z                                            DEFENDANTS

                            AGREED JUDGMENT OF DISMISSAL
                                   WITH PREJUDICE

       THIS MATTER CAME ON for hearing by the Court on the joint motion, ore tenus, of the

parties for entry of an Agreed Judgment of Dismissal. The Court, having been advised that the

parties have reached an agreement which disposes of all of Plaintiff’s claims against all of the

Defendants, finds that the motion is well-taken and should be granted. As such, the Court does

hereby enter this Agreed Judgment of Dismissal With Prejudice and, through it, hereby dismisses

all claims and causes of action by Plaintiff in this suit against Defendants, and the suit in its

entirety, with prejudice and without costs, interest, or attorney’s fees.

                                          15th day of June, 2020.
       SO ORDERED AND ADJUDGED, this the _____




                                       __________________________________________
                                       DISTRICT COURT JUDGE



                            [ATTORNEY SIGNATURES ON NEXT PAGE]




                                             Page 1 of 2
      Case: 1:18-cv-00122-SA-RP Doc #: 44 Filed: 08/03/20 2 of 2 PageID #: 346




  s/ Ron Woodruff by permission, by Richard G. Norris, II
_________________________________
Jim Waide, Esq.
Rachel Waide, Esq.
Ron Woodruff, Esq.
Waide & Associates, P.A.
Post Office Box 1357
Tupelo, Mississippi 38802-1357

ATTORNEYS FOR PLAINTIFF




_________________________________
Stuart Robinson, Jr., Esq.
Richard G. Norris, II, Esq.
WELLS MARBLE & HURST, PLLC
Post Office Box 131
Jackson, Mississippi 39205-0131
Telephone:    (601) 605-6900
Facsimile:    (601) 605-6901

COUNSEL FOR DEFENDANTS




                                          Page 2 of 2
